 


 HR 2200 ENR: Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2200 
 
AN ACT 
To reauthorize the Trafficking Victims Protection Act of 2000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2018. 2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
TITLE I—Combating trafficking in persons in the United States
Subtitle A—Programs to support victims and persons vulnerable to human trafficking
Sec. 101. Grants to assist in the recognition of trafficking.
Sec. 102. Preventing future trafficking in the United States through receipt of complaints abroad.
Sec. 103. Modification to grants for victims services.
Subtitle B—Governmental efforts to prevent human trafficking
Sec. 111. Required training to prevent human trafficking for certain contracting air carriers.
Sec. 112. Ensuring United States procurement does not fund human trafficking.
Sec. 113. Training course on human trafficking and government contracting.
Sec. 114. Modifications to the Advisory Council on Human Trafficking.
Sec. 115. Sense of Congress on the Senior Policy Operating Group.
Sec. 116. Best practices to prevent forced child labor trafficking.
Subtitle C—Preventing trafficking in persons in the United States
Sec. 121. Demand reduction strategies in the United States.
Sec. 122. Designation of a labor prosecutor to enhance State and local efforts to combat trafficking in persons.
Sec. 123. Preventing human trafficking in foreign missions and diplomatic households.
Sec. 124. Actions against significant traffickers in persons.
Subtitle D—Monitoring child, forced, and slave labor
Sec. 131. Sense of Congress.
Sec. 132. Report on the enforcement of section 307 of the Tariff Act of 1930.
Sec. 133. Modification to list of child-made and slavery-made goods.
TITLE II—Fighting human trafficking abroad
Subtitle A—Efforts to combat trafficking
Sec. 201. Including the Secretary of the Treasury and the United States Trade Representative as a member of the Interagency Task Force to Monitor and Combat Trafficking.
Sec. 202. Encouraging countries to maintain and share data on human trafficking efforts.
Sec. 203. Appropriate listing of governments involved in human trafficking.
Sec. 204. Requirements for strategies to prevent trafficking.
Sec. 205. Briefing on countries with primarily migrant workforces.
Sec. 206. Report on recipients of funding from the United States Agency for International Development.
Subtitle B—Child Soldier Prevention Act of 2018
Sec. 211. Findings.
Sec. 212. Amendments to the Child Soldiers Prevention Act of 2008.
TITLE III—Authorization of appropriations
Sec. 301. Authorization of appropriations under the Trafficking Victims Protection Act of 2000.
Sec. 302. Authorization of appropriations under the International Megan’s Law.
Sec. 303. Authorization of appropriations for airport personnel training to identify and report human trafficking victims.
ICombating trafficking in persons in the United States
APrograms to support victims and persons vulnerable to human trafficking
101.Grants to assist in the recognition of trafficking
(a)Grants to assist in recognition of traffickingSection 106(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(b)) is amended— (1)by striking The President and inserting the following:

(1)In generalThe President; and (2)by adding at the end the following:

(2)Grants to assist in the recognition of trafficking
(A)DefinitionsIn this paragraph: (i)ESEA termsThe terms elementary school, local educational agency, other staff, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(ii)High-intensity child sex trafficking areaThe term high-intensity child sex trafficking area means a metropolitan area designated by the Director of the Federal Bureau of Investigation as having a high rate of children involved in sex trafficking. (iii)Labor traffickingThe term labor trafficking means conduct described in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B)).
(iv)School staffThe term school staff means teachers, nurses, school leaders and administrators, and other staff at elementary schools and secondary schools. (v)Sex traffickingThe term sex trafficking means the conduct described in section 103(9)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(A)).
(B)In generalThe Secretary of Health and Human Services, in consultation with the Secretary of Education and the Secretary of Labor, may award grants to local educational agencies, in partnership with a nonprofit, nongovernmental agency, to establish, expand, and support programs— (i)to educate school staff to recognize and respond to signs of labor trafficking and sex trafficking; and
(ii)to provide age-appropriate information to students on how to avoid becoming victims of labor trafficking and sex trafficking. (C)Program requirementsAmounts awarded under this paragraph shall be used for—
(i)education regarding— (I)avoiding becoming victims of labor trafficking and sex trafficking;
(II)indicators that an individual is a victim or potential victim of labor trafficking or sex trafficking; (III)options and procedures for referring such an individual, as appropriate, to information on such trafficking and services available for victims of such trafficking;
(IV)reporting requirements and procedures in accordance with applicable Federal and State law; and (V)how to carry out activities authorized under subparagraph (A)(ii); and
(ii)a plan, developed and implemented in consultation with local law enforcement agencies, to ensure the safety of school staff and students reporting such trafficking. (D)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to local educational agencies serving a high-intensity child sex trafficking area..
(b)Inclusion in authorization of appropriationsSection 113(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(b)(1)) is amended by striking section 107(b) and inserting sections 106(b) and 107(b). 102.Preventing future trafficking in the United States through receipt of complaints abroad (a)In generalThe Secretary of State shall ensure that each diplomatic or consular post or other mission designates an employee to be responsible for receiving information from—
(1)any person who was a victim of a severe form of trafficking in persons (as such term is defined in section 103(14) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(14))) while present in the United States; or (2)any person who has information regarding a victim described in paragraph (1).
(b)Provision of informationAny information received pursuant to subsection (a) shall be transmitted to the Department of Justice, the Department of Labor, the Department of Homeland Security, and to any other relevant Federal agency for appropriate response. The Attorney General, the Secretary of Labor, the Secretary of Homeland Security, and the head of any other such relevant Federal agency shall establish a process to address any actions to be taken in response to such information. (c)Assistance from foreign governmentsThe employee designated for receiving information pursuant to subsection (a) should coordinate with foreign governments or civil society organizations in the countries of origin of victims of severe forms of trafficking in persons, with the permission of and without compromising the safety of such victims, to ensure that such victims receive any additional support available.
103.Modification to grants for victims servicesSection 107(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)(A)) is amended by striking programs for and all that follows and inserting the following: “programs for victims of human trafficking, including programs that provide trauma-informed care or housing options to such victims who are—  (i) (I)between 12 and 24 years of age; and
(II)homeless, in foster care, or involved in the criminal justice system; (ii)transitioning out of the foster care system; or
(iii)women or girls in underserved populations.. BGovernmental efforts to prevent human trafficking 111.Required training to prevent human trafficking for certain contracting air carriers (a)In generalSection 40118 of title 49, United States Code, is amended by adding at the end the following:

(g)Training requirementsThe Administrator of General Services shall ensure that any contract entered into for provision of air transportation with a domestic carrier under this section requires that the contracting air carrier submits to the Administrator of General Services, the Secretary of Transportation, the Administrator of the Transportation Security Administration, the Secretary of Labor and the Commissioner of U.S. Customs and Border Protection an annual report regarding— (1)the number of personnel trained in the detection and reporting of potential human trafficking (as described in paragraphs (9) and (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), including the training required under section 44734(a)(4);
(2)the number of notifications of potential human trafficking victims received from staff or other passengers; and (3)whether the air carrier notified the National Human Trafficking Hotline or law enforcement at the relevant airport of the potential human trafficking victim for each such notification of potential human trafficking, and if so, when the notification was made..
(b)ApplicabilityThe amendment made by subsection (a) shall apply to any contract entered into after the date of enactment of this Act except for contracts entered into by the Secretary of Defense. 112.Ensuring United States procurement does not fund human traffickingSection 106 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104) is amended by adding at the end the following:

(k)Agency action To prevent funding of human trafficking
(1)In generalAt the end of each fiscal year, the Secretary of State, the Secretary of Labor, the Administrator of the United States Agency for International Development, and the Director of the Office of Management and Budget shall each submit a report to the Administrator of General Services that includes— (A)the name and contact information of the individual within the agency’s Office of Legal Counsel or Office of Acquisition Policy who is responsible for overseeing the implementation of—
(i)subsection (g); (ii)title XVII of the National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 7104a et seq.); and
(iii)any regulation in the Federal Acquisition Regulation (48 C.F.R. 1 et seq.) that is related to any subject matter referred to in clause (i) or (ii); (B)agency action to ensure that contractors are educated on the applicable laws and regulations listed in subparagraph (A);
(C)agency action to ensure that the acquisition workforce and agency officials understand implementation of the laws and regulations listed in subparagraph (A), including best practices for— (i)ensuring compliance with such laws and regulations;
(ii)assessing the serious, repeated, willful, or pervasive nature of any violation of such laws or regulations; and (iii)evaluating steps contractors have taken to correct any such violation;
(D)
(i)the number of contracts containing language referring to the laws and regulations listed in subparagraph (A); and (ii)the number of contracts that did not contain any language referring to such laws and regulations;
(E)
(i)the number of allegations of severe forms of trafficking in persons received; and (ii)the source type of the allegation (such as contractor, subcontractor, employee of contractor or subcontractor, or an individual outside of the contract);
(F)
(i)the number of such allegations investigated by the agency; (ii)a summary of any findings from such investigations; and
(iii)any improvements recommended by the agency to prevent such conduct from recurring; (G) (i)the number of such allegations referred to the Attorney General for prosecution under section 3271 of title 18, United States Code; and
(ii)the outcomes of such referrals; (H)any remedial action taken as a result of such investigation, including whether—
(i)a contractor or subcontractor (at any tier) was debarred or suspended due to a violation of a law or regulation relating to severe forms of trafficking in persons; or (ii)a contract was terminated pursuant to subsection (g) as a result of such violation;
(I)any other assistance offered to agency contractors to ensure compliance with a law or regulation relating to severe forms of trafficking in persons; (J)any interagency meetings or data sharing regarding suspended or disbarred contractors or subcontractors (at any tier) for severe forms of trafficking in persons; and
(K)any contract with a contractor or subcontractor (at any tier) located outside the United States and the country location, where safe to reveal location, for each such contractor or subcontractor. (2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Affairs of the House of Representatives; (B)the Committee on Armed Services of the House of Representatives;
(C)the Committee on Education and the Workforce of the House of Representatives; (D)the Committee on the Judiciary of the House of Representatives;
(E)the Committee on Oversight and Government Reform of the House of Representatives; (F)the Committee on Foreign Relations of the Senate;
(G)the Committee on Armed Services of the Senate; (H)the Committee on the Judiciary of the Senate; and
(I)the Committee on Health, Education, Labor, and Pensions of the Senate.. 113.Training course on human trafficking and government contractingAny curriculum, including any continuing education curriculum, for the acquisition workforce used by the Federal Acquisition Institute established under section 1201 of title 41, United States Code, shall include at least 1 course, lasting at least 30 minutes, regarding the law and regulations relating to human trafficking and contracting with the Federal Government.
114.Modifications to the Advisory Council on Human TraffickingThe Survivors of Human Trafficking Empowerment Act (section 115 of Public Law 114–22; 129 Stat. 243) is amended— (1)in subsection (f), by amending paragraph (2) to read as follows:

(2)shall receive travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions under subchapter I of chapter 57 of title 5, United States Code.; and (2)in subsection (h), by striking 2020 and inserting 2021.
115.Sense of Congress on the Senior Policy Operating GroupIt is the sense of Congress that the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)) should create a working group to examine the role of demand reduction, both domestically and internationally, in achieving the purposes of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) and the Justice for Victims of Trafficking Act (Public Law 114–22; 129 Stat. 227). 116.Best practices to prevent forced child labor traffickingIt is the sense of the Congress that—
(1)the United States Government condemns, in the strongest terms, forced child labor, including in situations of trafficking; and (2)the President should work with the private sector to develop best practices and guidance for preventing forced child labor and indentured servitude, including in situations of trafficking.
CPreventing trafficking in persons in the United States
121.Demand reduction strategies in the United States
(a)Department of Justice task forceSection 105(d)(7) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended— (1)in subparagraph (Q)(vii), by striking and at the end;
(2)in subparagraph (R), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:

(S)tactics and strategies employed by human trafficking task forces sponsored by the Department of Justice to reduce demand for trafficking victims.. (b)Report on State enforcementSubsection (e)(1)(A) of the Combat Human Trafficking Act of 2015 (34 U.S.C. 20709(e)(1)(A)) is amended—
(1)in the matter preceding clause (i), by striking rates and inserting number; (2)by inserting , noting the number of covered offenders after covered offense each place such term appears;
(3)in clause (i), by striking arrest and inserting arrests; (4)in clause (ii), by striking prosecution and inserting prosecutions; and
(5)in clause (iii), by striking conviction and inserting convictions. 122.Designation of a labor prosecutor to enhance State and local efforts to combat trafficking in personsSection 204(a)(1) of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20705(a)(1)) is amended—
(1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (F)as appropriate, to designate at least 1 prosecutor for cases of severe forms of trafficking in persons (as such term is defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))..
123.Preventing human trafficking in foreign missions and diplomatic householdsSection 203(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375c(a)) is amended— (1)in paragraph (2)—
(A)by striking for such period as the Secretary determines necessary and inserting for a period of at least 1 year, except if the Secretary determines and reports to the appropriate congressional committees, in advance, the reasons a shorter period is in the national interest,; and (B)by striking the Secretary determines and all that follows and inserting there is an unpaid default or final civil judgement directly or indirectly related to human trafficking against the employer or a family member assigned to the embassy, or the diplomatic mission or international organization hosting the employer or family member has not responded affirmatively to a request to waive immunity within 6 weeks of the request in a case brought by the United States Government and the country that accredited the employer or family member or, in the case of international organizations, the country of citizenship, has not initiated prosecution against the employer or family member.; and
(2)in paragraph (3), by striking a mechanism is in place and inserting , as applicable, the unpaid default judgment or final civil judgement has been resolved, the diplomatic mission or international organization hosting the employer or family member has waived immunity for the employer or family member or the country that accredited the employer or family member or the country of citizenship of the employer or family member completed the prosecution of the employer or family member, and the diplomatic mission or international organization hosting the employer or family member has a mechanism in place. 124.Actions against significant traffickers in personsSection 111(a)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7108(a)(1)) is amended—
(1)in the matter preceding subparagraph (A), by inserting , or section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), after 1701) the second place it appears; and (2)by adding at the end the following:

(D)Officials of a foreign government who participate in, facilitate, or condone severe forms of trafficking in persons for significant financial gain.. DMonitoring child, forced, and slave labor 131.Sense of CongressIt is the sense of Congress that—
(1)foreign assistance that addresses poverty alleviation and humanitarian disasters reduces the vulnerability of men, women, and children to human trafficking and is a crucial part of the response of the United States to modern-day slavery; (2)the Deputy Under Secretary of the Bureau of International Labor Affairs of the Department of Labor and the grant programs administered by the Deputy Under Secretary play a critical role in preventing and protecting children from the worst forms of child labor, including situations of trafficking, and in reducing the vulnerabilities of men and women to situations of forced labor and trafficking; and
(3)the Secretary of Labor also plays a critical role in helping other Federal departments and agencies to prevent goods made with forced and child labor from entering the United States by consulting with such departments and agencies to reduce forced and child labor internationally and ensuring that products made by forced labor and child labor in violation of international standards are not imported into the United States. 132.Report on the enforcement of section 307 of the Tariff Act of 1930 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the committees listed in subsection (b) that describes any obstacles or challenges to enforcing section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).
(b)CommitteesThe committees listed in this subsection are— (1)the Committee on Foreign Affairs of the House of Representatives;
(2)the Committee on Financial Services of the House of Representatives; (3)the Committee on Energy and Commerce of the House of Representatives;
(4)the Committee on the Judiciary of the House of Representatives; (5)the Committee on Ways and Means of the House of Representatives;
(6)the Committee on Foreign Relations of the Senate; (7)the Committee on Health, Education, Labor, and Pensions of the Senate;
(8)the Committee on Commerce, Science, and Transportation of the Senate; (9)the Committee on the Judiciary of the Senate; and
(10)the Committee on Finance of the Senate. (c)RequirementsThe report required under subsection (a) shall—
(1)describe the role and best practices of private sector employers in the United States in complying with the provisions of section 307 of the Tariff Act of 1930; (2)describe any efforts or programs undertaken by relevant Federal, State, or local government agencies to encourage employers, directly or indirectly, to comply with such provisions;
(3)describe the roles of the relevant Federal departments and agencies in overseeing and regulating such provisions, and the oversight and enforcement mechanisms used by such departments or agencies; (4)provide concrete, actual case studies or examples of how such provisions are enforced;
(5)identify the number of petitions received and cases initiated (whether by petition or otherwise) or investigated by each relevant Federal department or agency charged with implementing and enforcing such provisions, as well as the dates petitions were received or investigations were initiated, and their current statuses; (6)identify any enforcement actions during the most recent 10 years, including—
(A)the issuance of Withhold Release Orders; (B)the detention of shipments;
(C)the issuance of civil penalties; and (D)the formal charging with criminal charges relating to the forced labor scheme taken as a result of petitions and investigations identified pursuant to paragraph (5), organized by type of action, date of action, commodity, and country of origin;
(7)with respect to any relevant petition filed during the 10-year period immediately preceding the date of the enactment of this Act with the relevant Federal departments and agencies tasked with implementing such provisions, list the specific products, country of origin, manufacturer, importer, end-user or retailer, and outcomes of any investigation; (8)identify any gaps that may exist in enforcement of such provisions;
(9)describe the engagement of the relevant Federal departments and agencies with stakeholders, including the engagement of importers, forced labor experts, and nongovernmental organizations; and (10)based on the information required under paragraphs (1) through (9)—
(A)identify any regulatory obstacles or challenges to enforcement of such provisions; and (B)provide recommendations for actions that could be taken by the relevant Federal departments and agencies to overcome such obstacles.
133.Modification to list of child-made and slavery-made goods
(a)In generalSection 105(b)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)) is amended by inserting , including, to the extent practicable, goods that are produced with inputs that are produced with forced labor or child labor after international standards. (b)Inclusion in authorization of appropriationsAmounts appropriated pursuant to the authorization of appropriations under section 113(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(f)), as amended by section 301, are authorized to be made available to carry out the purposes described in section 105(b)(2) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)), as amended by subsection (a).
IIFighting human trafficking abroad
AEfforts to combat trafficking
201.Including the Secretary of the Treasury and the United States Trade Representative as a member of the Interagency Task Force to Monitor and Combat TraffickingSection 105(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting the Secretary of the Treasury, the United States Trade Representative, after the Secretary of Education,. 202.Encouraging countries to maintain and share data on human trafficking effortsSection 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
(1)in paragraph (1)— (A)by striking the capacity and inserting a demonstrably increasing capacity; and
(B)by striking the last sentence; and (2)in paragraph (7)—
(A)by striking consistent with its resources and inserting , consistent with a demonstrably increasing capacity of such government to obtain such data,; and (B)by striking the last sentence.
203.Appropriate listing of governments involved in human traffickingSection 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) is amended— (1)in paragraph (2)—
(A)in subparagraph (A)(iii)(I)— (i)by striking absolute and inserting estimated; and
(ii)by inserting and the country is not taking proportional concrete actions before the semicolon at the end; and (B)by adding at the end the following:

(F)Special rule for certain countries on special watch list that are downgraded and reinstated on special watch listNotwithstanding subparagraphs (D) and (E), a country may not be included on the special watch list described in subparagraph (A)(iii) for more than 1 consecutive year after the country— (i)was included on the special watch list described in subparagraph (A)(iii) for—
(I)2 consecutive years after the date of the enactment of subparagraph (D); and (II)any additional years after such date of enactment as a result of the President exercising the waiver authority under subparagraph (D)(ii); and
(ii)was subsequently included on the list of countries described in paragraph (1)(C).; and (2)in paragraph (3)—
(A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii) and moving such clauses 2 ems to the right; (B)in the matter preceding clause (i), as redesignated, by striking In determinations and inserting the following:

(A)In generalIn determinations; and (C)by adding at the end the following:

(B)Proof of failure to make significant effortsIn addition to the considerations described in clauses (i), (ii), and (iii) of subparagraph (A), in determinations under paragraph (1)(C) as to whether the government of a country is not making significant efforts to bring itself into compliance with the minimum standards for the elimination of trafficking, the Secretary of State shall consider, as proof of failure to make significant efforts, a government policy or pattern of— (i)trafficking;
(ii)trafficking in government-funded programs; (iii)forced labor (in government-affiliated medical services, agriculture, forestry, mining, construction, or other sectors);
(iv)sexual slavery in government camps, compounds, or outposts; or (v)employing or recruiting child soldiers..
204.Requirements for strategies to prevent trafficking
(a)Report on new practices To combat trafficking
(1)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter for 7 years, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that— (A)describes any practices adopted by the Department of State or the United States Agency for International Development to better combat trafficking in persons, in accordance with the report submitted under section 101(b)(4) of the Trafficking Victims Protection Reauthorization Act of 2005, in order to reduce the risk of trafficking in post-conflict or post-disaster areas; or
(B)if no practices referred to in subparagraph (A) have been adopted, includes a strategy to reduce the risk of trafficking in such areas. (2)Public availabilityEach report submitted under paragraph (1) shall be posted on a publicly available internet website of the Department of State.
(b)Child protection strategies in watch list countries
(1)In generalThe Administrator of the United States Agency for International Development shall incorporate into the relevant country development cooperation strategy for each country on the list described in paragraph (1)(C) of section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) or the special watch list described in paragraph (2)(A)(iii) of such section, strategies for the protection of children and the reduction of the risk of trafficking. (2)ComponentsThe child protection and trafficking reduction strategies required under paragraph (1) shall—
(A)address the root causes of insecurity that leave children and youth vulnerable to trafficking; and (B)include common metrics and indicators to monitor progress across Federal agencies to prevent, address, and end violence against children and youth globally in post-conflict and post-disaster areas.
205.Briefing on countries with primarily migrant workforcesNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall provide a briefing to the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that includes, with respect to each country that has a domestic workforce of which more than 80 percent are third-country nationals— (1)an assessment of the progress made by the government of such country toward implementing the recommendations with respect to such country contained in the most recent Trafficking in Persons Report submitted by the Secretary under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), as amended by section 203 of this Act; and
(2)a description of the efforts made by the United States to ensure that any domestic worker brought into the United States by an official of such country is not a victim of trafficking. 206.Report on recipients of funding from the United States Agency for International DevelopmentNot later than 90 days after the date of the enactment of this Act, and by October 1 of each of the following 4 years, the Administrator of the United States Agency for International Development shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that describes, with respect to the prior fiscal year—
(1)each obligation or expenditure of Federal funds by the Agency for the purpose of combating human trafficking and forced labor; and (2)with respect to each such obligation or expenditure, the program, project, activity, primary recipient, and any subgrantees or subcontractors.
BChild Soldier Prevention Act of 2018
211.FindingsCongress finds the following: (1)The recruitment or use of children in armed conflict is unacceptable for any government or government-supported entity receiving United States assistance.
(2)The recruitment or use of children in armed conflict, including direct combat, support roles, and sexual slavery, occurred during 2016 or 2017 in Afghanistan, Iran, Mali, Niger, South Sudan, Sudan, Burma, the Democratic Republic of the Congo, Iraq, Nigeria, Rwanda, Somalia, Syria, and Yemen. (3)Entities of the Government of Afghanistan, particularly the Afghan Local Police and Afghan National Police, continue to recruit children to serve as combatants or as servants, including as sex slaves.
(4)Police forces of the Government of Afghanistan participate in counterterrorism operations, direct and indirect combat, security operations, fight alongside regular armies, and are targeted for violence by the Taliban and other opposition groups. (5)In February 2016, a 10-year-old boy was assassinated by the Taliban after he had been publicly honored by Afghan local police forces for his assistance in combat operations against the Taliban.
(6)Recruitment and use of children in armed conflict by government forces has continued in South Sudan with the return to hostilities. (7)At least 19,000 children have been recruited since South Sudan’s civil war began in 2013.
212.Amendments to the Child Soldiers Prevention Act of 2008
(a)DefinitionsSection 402(2) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c(2)) is amended— (1)in subparagraph (A), by inserting , police, or other security forces after governmental armed forces each place such term appears; and
(2)in subparagraph (B), by striking clauses and inserting clause. (b)ProhibitionSection 404 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1) is amended—
(1)in subsection (a)— (A)by inserting , police, or other security forces, after governmental armed forces; and
(B)by striking recruit and use child soldiers and inserting recruit or use child soldiers; (2)in subsection (b), by amending paragraph (2) to read as follows:

(2)Notification
(A)In generalNot later than 45 days after the date on which each report is submitted under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), the Secretary of State shall formally notify each government included in the list under paragraph (1) that such government is included in such list. (B)Congressional notificationAs soon as practicable after making all of the notifications required under subparagraph (A) with respect to a report, the Secretary of State shall notify the appropriate congressional committees that the requirements of subparagraph (A) have been met.;
(3)in subsection (c)(1), by inserting before the period at the end the following: and certifies to the appropriate congressional committees that the government of such country is taking effective and continuing steps to address the problem of child soldiers; and (4)in subsection (e)(1), in the matter preceding subparagraph (A), by striking to a country and all that follows through subsection (a) and inserting under section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) through the Defense Institute for International Legal Studies or the Center for Civil-Military Relations at the Naval Post-Graduate School, and may provide nonlethal supplies (as defined in section 2557(d)(1)(B) of title 10, United States Code), to a country subject to the prohibition under subsection (a).
(c)ReportsSection 405 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–2) is amended— (1)in subsection (c)—
(A)in the matter preceding paragraph (1)— (i)by striking , during any of the 5 years following the date of the enactment of this Act,; and
(ii)by striking wavier and inserting waiver; (B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
(C)by inserting after paragraph (1) the following:  (2)a description and the amount of any assistance withheld under this title pursuant to the application to those countries of the prohibition in section 404(a);; and
(D)in paragraph (5), as redesignated, by inserting and the amount after a description; and (2)by adding at the end the following:

(d)Information to be included in annual trafficking in persons reportIf the Secretary of State notifies a country pursuant to section 404(b)(2), or the President grants a waiver pursuant to section 404(c)(1), the Secretary of State shall include, in each report required under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), the information required to be included in the annual report to Congress under paragraphs (1) through (5) of subsection (c).. (d)Elimination of child sexual assault by Afghan security forces (1)Sense of CongressIt is the sense of Congress that the Department of State and the Department of Defense should fully implement the recommendations in the Special Inspector General for Afghanistan Reconstruction’s 2017 report on Child Sexual Assault in Afghanistan.
(2)Report on status of implementation of recommendationsNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense shall report to the appropriate congressional committees on the status of implementation, within their respective departments, of each recommendation included in the report referenced in paragraph (1). (3)Report on interagency efforts to monitor abusesNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense shall report to the appropriate congressional committees on the status of interagency efforts to establish effective, coherent, and discrete reporting by United States personnel on child sexual abuse by Afghan security forces with whom they train or advise or to whom they provide assistance.
(4)Prioritization at Ministerial Conference on AfghanistanThe Department of State shall ensure that the issue of child sexual assault by Afghan security forces is incorporated and elevated as an issue of international concern and focus at the next Ministerial Conference on Afghanistan, scheduled for November 27-28, 2018, in Geneva, Switzerland, with the goal of ending the illegal but ongoing practice known as bacha bazi. (5)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
IIIAuthorization of appropriations
301.Authorization of appropriations under the Trafficking Victims Protection Act of 2000Section 113 of the Trafficking Victims Prevention Act of 2000 (22 U.S.C. 7110) is amended— (1)by amending subsection (a) to read as follows:

(a)Authorization of appropriations in support of the task forceThere are authorized to be appropriated to the Department of State, for each of the fiscal years 2018 through 2021, $13,822,000 for Diplomatic and Consular Programs of the Office to Monitor and Combat Trafficking in Persons, which shall be used to carry out sections 105(e), 105(f), and 110, including for additional personnel.; (2)in subsection (b)(1), by striking $14,500,000 for each of the fiscal years 2014 through 2017 and inserting $19,500,000 for each of the fiscal years 2018 through 2021, of which $3,500,000 is authorized to be appropriated for each fiscal year for the National Human Trafficking Hotline.;
(3)in subsection (c), by amending paragraph (1) to read as follows:  (1)Assistance to combat traffickingThere are authorized to be appropriated to the Department of State, for each of the fiscal years 2018 through 2021, $65,000,000, which shall be used—
(A)to carry out sections 106 and 107(a); (B)to carry out section 134 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152d);
(C)to assist countries in meeting the minimum standards described in section 108; and (D)for programs and activities on prevention, protection, and prosecution to combat all forms of trafficking in persons internationally, including training activities for law enforcement officers, prosecutors, and members of the judiciary with respect to trafficking in persons at the International Law Enforcement Academies.; and
(4)in subsection (f), by striking 2014 through 2017 and inserting 2018 through 2021.. 302.Authorization of appropriations under the International Megan’s LawSection 11 of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders (34 U.S.C. 21509) is amended by striking 2017 and 2018 and inserting 2018 through 2021.
303.Authorization of appropriations for airport personnel training to identify and report human trafficking victimsThere is authorized to be appropriated to the Commissioner of U.S. Customs and Border Protection $250,000 for each of the fiscal years 2018 through 2021 to expand outreach and live on-site anti-trafficking training for airport and airline personnel.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 